DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Merecki on 04/12/2022.
Please cancel claims 9-20.

Please amend claim 1 as following: A field effect transistor (FET) stack, comprising: a first transistor over a substrate, the first transistor including: a first active semiconductor material including a first channel region between a first set of source/drain terminals, and a first gate structure over the first channel region, wherein the first gate structure includes a first gate insulator of a first thickness above the first channel region; a second transistor over the substrate and horizontally separated from the first transistor, the second transistor including:
a second active semiconductor material including a second channel region between a second set of source/drain terminals, wherein a selected one of the set of second source/drain terminals is coupled to a selected one of the first set of source/drain terminals of the first transistor, and

a second gate structure over the second channel region, wherein the second gate structure includes a second gate insulator of a second thickness above the second channel region, the second thickness being greater than the first thickness; a shared gate node coupled to each of the first gate structure and the second gate structure, at least one trench isolation on the substrate between the first active semiconductor material and the second active semiconductor material; and a buried insulator layer directly beneath each of the first active semiconductor material and the second active semiconductor materialwherein the first active semiconductor material and the second active semiconductor material are each doped with the same dopant.

Please amend claim 6 as following: The FET stack of claim 1, .

Allowable Subject Matter
Claims 1-4,6-8, 21-32 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: at least one trench isolation on the substrate between the first active semiconductor material and the second active semiconductor material; and a buried insulator layer directly beneath each of the first active semiconductor material and the second active semiconductor material, wherein the first active semiconductor material and the second active semiconductor material are each doped with the same dopant.


The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: wherein the first active semiconductor material and the second active semiconductor material are each doped with the same dopant, and wherein the second active semiconductor material has a lower dopant concentration than the first active semiconductor material.

The following is the reason for allowance of claim 27, pertinent arts do not alone or in combination disclose: wherein the first active semiconductor material and the second active semiconductor material are each doped with the same dopant, and wherein the second active semiconductor material has a dopant concentration lower than the first active semiconductor material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onuki et al (US Pub No. 20200402577), Smith (US Pub No. 20210265352), Yang et al (US Pub No. 20080224221), Arai et al (US Pub No. 20050224893), Madurawe (US Pub No. 20040004298), Bojarczuk et al (US Pub No. 20110165767).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895